In an action for separation, defendant appeals from an order of the Supreme Court, Queens County, entered December 27, 1965, which denied his motion, made pursuant to section 246 of the Domestic Relations Law, (1) to be relieved of a prior contempt of court order which had been based upon his default in the payment of temporary alimony and counsel fees as required by another prior order and (2) to reduce the existing direction as to weekly alimony payments from $150 to $75. Order reversed, without costs, and motion remitted to the Special Term for a hearing and decision de novo as indicated herein. In the interim and pending such hearing and decision, defendant is directed to pay to plaintiff $170 biweekly as temporary alimony. A hearing is necessary to determine whether defendant’s additional employment has been terminated and his earnings reduced accordingly. In the meantime, and pending such hearing and decision de novo, defendant should pay $170 biweekly for the support of
his family.
Beldock, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.